PER CURIAM.
Following Speed v. State, 732 So.2d 17 (Fla. 5th DCA 1999), and its progeny, we reject the appellant’s argument that the Prisoner Release Reoffender Act (PRRA) is unconstitutional.
The state cross-appealed a sentencing issue alleging that appellant’s thirty year sentence imposed for the offense of robbery with a firearm, a first degree felony punishable by a term of years not exceeding life, should have been enhanced under the PRRA to a life sentence. The decision in State v. Maples, 739 So.2d 127 (Fla. 5th DCA 1999) requires enhancement and the cause is remanded for imposition of a life sentence.
SENTENCE VACATED IN PART; REMANDED.
COBB, PETERSON and GRIFFIN, JJ., concur.